Per Curiam.
This is a motion by appellants, addressed to the discretion of this court, under section 349 of the Code of Civil Procedure, for further time for the preparation of the papers necessary to the perfection of their appeal. That section provides that “when any party shall omit, through mistake or inadvertence, to do any act or acts necessary to perfect an appeal or stay proceedings, the Supreme Court may, in their discretion, permit such act or acts to be done at any time to perfect the appeal on such terms as may be just, provided that the court shall be satisfied that the appeal was taken Iona fide, and provided that notice of the same was given as now required bylaw.” In this case the affidavits show, and it is not disputed, that notice of the appeal was given as required by law; otherwise, this court would have been without power to interfere. So that the first question is whether the appellants are entitled to the relief they seek by reason of the omission to do any act “through mistake or inadvertence.” It appears that appellants’ counsel made an application for further time to prepare their case, and that this application was made within thirty days from the service of the notice of appeal, to a single justice of this court; but they were then advised that they should have given notice. This was their first mistake. Appellants then *547gave notice within thirty days of a motion before a single justice, to be made on a day which was after the expiration of thirty days. Appellants’ second mistake was in seeking relief before a single justice of this court. This motion now before us was then nfade on the first day thereafter when this court was in session. We think that mistake or inadvertence has been shown. So, then, the next question is whether this court shall exercise its discretion in granting relief; for the law does not imperatively require the relief to be given, but leaves the matter to the discretion of this court. We are of opinion that we ought to grant the motion; for the affidavits show that, during the time within which the proposed case should have been prepared, both of the counsel for appellants were engaged in the discharge of important public duties — one as a member of the board of State canvassers and the other as a member of the legislature.
J. E. Breazeale and Cole Blease, for the motion.
G. E. Prince, contra.